DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11224295 in view of Rawls-Meehan (US 20170112716 A1).
It is clear that all the elements in claims 1 and 13 of the subject application are to be found in claims 1 and 2 of the mentioned patent, except for the feature “a motion furniture system” that includes “a first furniture piece and a second furniture piece, said first furniture piece being movable relative to said second furniture piece to move said piece of motion furniture from a first position to a second position.” It’s clear that the claimed feature of “a motion furniture system which includes a first furniture piece and a second furniture piece being movable from a first position to a second position is equivalent to the bedframe having a head frame piece and a foot frame piece, being movable relative to foot frame piece claimed in the mentioned patent in view of Rawls-Meehan (US 20170112716 A1). Rawls discloses the claimed structure of the motion furniture system is similar to a bedframe having a head frame piece and a foot frame piece. Claims 2-12 and 14-17 are rejected due to their dependency.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawls-Meehan (US 20170112716 A1, Rawls hereinafter).
	Re. claims 1 and 13, Rawls discloses motion furniture system (Fig. 6), comprising:
a piece of motion furniture (600), including:
a first furniture piece (602) and a second furniture piece (604), said first furniture piece being movable relative to said second furniture piece to move said piece of motion furniture from a first position to a second position (see first/second positions in Fig. 10B);
a motor (actuator 120 in Fig. 7) for moving said piece of motion furniture from the first position to the second position, said motor being connected to said first furniture piece and being configured to move said first furniture piece from a first position relative to said second furniture piece to a second position relative to said second furniture piece when activated (¶. [0114]);
a bus (see all buses connected to actuators 120 in Fig. 1B) for carrying signals to said motor, said bus being connected to said motor (see wire harness 142, ¶. [0350]);
and 
a controller (150) for converting computer-readable instructions to signals for controlling said motor (see Fig. 1B), said controller being connected to said bus (see wire harness 142, ¶. [0350]), said controller having a controller transceiver and a microprocessor connected to said controller transceiver, said controller transceiver being configured to receive a computer-readable instruction, the computer-readable instruction being an instruction to move said piece of motion furniture from the first position to the second position, said controller transceiver being further configured to send the computer-readable instruction to said microprocessor, said microprocessor being programmed to activate said motor after processing the computer-readable instruction (¶.[0359]-[0361] and see Figs. 1A-B); and
a smart hub, including:
a device transceiver being configured to send the computer-readable instruction over a device network to said controller transceiver (¶. [0557]) ;
a server transceiver being configured to send smart-hub data over a server network to a server, said server transceiver being further configured to receive server data over the server network from the server (¶. [0558]);
a network gateway interconnecting said device transceiver and said server transceiver, said network gateway including a microprocessor, said microprocessor being programmed to convert the server data to computer-readable instructions (¶. [0556]- ¶. [0560]); and
a microphone (“sound sensor”) being connected to said microprocessor, said microphone being disposed within listening range of said piece of motion furniture; said microphone being configured to send recorded sounds originating near said piece of motion furniture to said microprocessor (¶. [0426]);
said microprocessor being configured to generate recorded-sound smart-hub data from said recorded sounds and to transmit the recorded-sound smart-hub data to said server transceiver; said server transceiver transmitting the recorded-sound smart-hub data over the server network to the server; and said microprocessor being configured to instruct said device transceiver to transmit the computer-readable instruction via the device network to said controller transceiver upon receiving response-to-recorded-data from the server (¶. [0426]).
Re. claim 2, Rawls discloses wherein said controller transceiver is a wireless radio transceiver, said wireless radio transceiver being configured to receive the computer-readable instructions via a radio-frequency transmission from the smart hub (¶. [0104] and [0200]).
Re. claim 3, Rawls discloses wherein said microprocessor of said network gateway is configured to generate computer- readable instruction compliant with a controller API after receiving server data compliant with a server API from the server; and the computer-readable instruction complies with the controller API (¶. [0252]).
Re. claim 4, Rawls discloses a sensor being configured to detect when said first furniture piece is in the second position relative to said second furniture piece and to transmit a confirmation signal to said controller when said first furniture piece is in the second position relative to said second furniture piece (see Fig. 2 and ¶. [0519]).
Re. claim 5, Rawls discloses wherein said microprocessor of said controller transmits a further computer-readable instruction to said device transceiver after receiving the confirmation signal, the further computer-readable instruction confirming said first furniture piece is in said second position relative to said second furniture piece (¶. [0102], [0109]- [0111]).
Re. claim 6, Rawls discloses wherein said controller transceiver is a wireless radio transceiver, said wireless radio transceiver being configured to receive the computer-readable instruction via a radio-frequency transmission from the smart hub and being further configured to transmit the further computer-readable message via a radio-frequency transmission (FIG. 2 depicts the electronic facility 140 includes a controller 150 and a communications module 144; ¶. [0508]).
Re. claims 7-8,  Figure 2 depicts the electronic facility 140 includes a controller 150 and a communications module 144; ¶. [0508], [05022]-[0523]).
Re. claim 9, Rawls discloses wherein said smart hub transmits the computer-readable instruction to said controller when the sound recording includes snoring (¶. [0529]).
Re. claim 10, Rawls discloses wherein said smart hub transmits the computer-readable instruction to said controller when the sound recording includes a user voice instruction (“a voice-command input” ¶. [0529]).
Re. claim 11, Rawls discloses server connected via said server network to said server transceiver of said smart hub, said server transmitting the response-to-recorded-data from when the server detects snoring in the recorded-sound smart-hub data (¶. [0529]).
	Re. claim 12, Rawls discloses server connected via said server network to said server transceiver of said smart hub, said server transmitting the response-to-recorded-data from when the server detects a user voice instruction in the recorded-sound smart-hub data (¶. [0201].)
Claims 14-17 are drafted in the method category with subject matter corresponding to that of claims 1-12; therefore, are rejected, mutatis mutandis, for at least the same reasons.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846